Title: To Alexander Hamilton from Josias Carvil Hall, 5 October 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace Octr. 5th 99
          
          Major Beall, I believe, acted as deputy Inspector to the Southern Division of the Army last War & is I expect well qualified: But I do not think he could be spared at this Time without material Injury to the Service. I am not certain that I am acquainted with the precise Duties of the Office or perhaps I could point out some other Officer who could be better spared & who would do the Duty as well. Major Hopkens is not so well acquainted with the Duties of Infantry as I could wish. He has Industry & Integrity, perhaps he would do for one of those Department. Capt Brothers appears steady, regular, & industrious; will make a very good Officer if he has constitutional Strength. He came highly recommended from men of great Respectability. He writes a very good Hand. I will make enquiry & forward the Result.
          The Recruiting Stands for want of money. Many of the Officers are in advance some considerably so.
          If you think proper to order a General Court Martial for the trial of a Deserter in Major Beall Battal: Major Beall will sit President & Capt Beall Judge Advocate. There can not be more than — seven Members conveniently assembled, perhaps only five.
          With great Consideration I am Sir Your Most Obedt Serv
          
            Jo. Carvil Hall
          
        